DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Response to Amendment

The amendment filed 15 March 2021 has been entered.  Claims 1-2, 5-6, 8 and 11-16 are currently pending in the application.  The rejections of record from the office action dated 28 January 2021 not repeated herein have been withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1) in view of Sukhadia et al. (US 2005/0203261 A1).
Regarding claims 1, 5, 8 and 11-12, Leplatois discloses a packaging wrap for packaging any product for shipping and storage (i.e. film, package) (abstract), wherein the packaging wrap comprises a film that may comprise LDPE or LLDPE ([0003], [0031]), wherein the film may comprise a hindered amine light stabilizer ([0049]) and carbon black ([0037]).  It would have been obvious to choose LDPE or LLDPE as the material to make the film since they are listed as potential materials for making the film ([0031]).  Leplatois discloses that minor amounts of pigment, mineral filler agent and additives are added to the composition ([0034]-[0048]).  Therefore it is the examiner’s position that the amount of LDPE or LLDPE falls within the claimed range of 70 to 100 weight %.
Regarding the preamble reciting "asphalt shingle wrap", if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)[MPEP 2111.02].
Alternatively, given that the wrap is for packaging any product for shipping and storage (abstract), and given that asphalt shingles are a product that is shipped and stored, it is the examiner’s position that it would have been obvious to use the wrap to 
Leplatois does not disclose that the linear ethylene copolymer has a melt index I2 as measured by ASTM D 1238 of from 0.5 to 3 grams per 10 minutes and a density of from 0.910 to 0.930 g/cc.
Sukhadia discloses that conventional LLDPE has a density of 0.88-0.94 (i.e. overlapping 0.91 to 0.93) and a melt index of 0.5 to 3 g/10min ([0255]).
Leplatois and Sukhadia are analogous art because they both teach about LLDPE.  It is the examiner’s position that it would have been obvious to use conventional LLDPE to make the wrap of Leplatois to maximize cost and availability of material.
Leplatois discloses an embodiment having an inside layer comprising carbon black ([0037]).  While there is no specific disclosure of the amount of 10,000 to 30,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of carbon black depending on the desired amount of opacity of the packaging wrap depending on the product to be packaged in the packaging wrap and the sensitivity of the product to light and/or for aesthetic purposes and thereby arrive at the claimed amount.
Leplatios discloses that the film may comprise a hindered amine light stabilizer ([0049]) in an amount of 0.1 to 5 wt% (i.e. overlapping 500 to 5,000 ppm).  
Alternatively, while there is no specific disclosure of the amount of 500 to 5,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of hindered amine light stabilizer depending on the desired amount 
Regarding claim 5, Leplatois discloses that the film has a total thickness of 1-8 mils (i.e. overlapping 1.5 to 4 mils) ([0029]), and discloses an embodiment having an additional layer ([0034]-[0040]).
Regarding claim 8, while there is no specific disclosure that the inner layer is 1 mil to 3.5 mils thick, given that the layer thickness will increase the strength of the film and the opacity of the film and the cost of the film , it is the examiner’s position that it would have been obvious to adjust the thickness of the layer to any thickness including that claimed depending on the end use of the film and the product to be packaged, and how much strength is required and the sensitivity of the product to light and thereby arrive at the claimed thickness.
Regarding claim 11, given that the wrap of Leplatois is identical to the instantly claimed wrap (LLDPE, HALS, carbon black), it is the examiner’s position that it will intrinsically absorb acid contaminants from an asphalt shingle.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1) and Sukhadia et al. (US 2005/0203261 A1), as applied to claim 1 above, in view of Wiker et al. (US 2008/0273820 A1).
Regarding claim 2, Leplatois discloses all of the claim limitations as set forth above.  Leplatois does not disclose that the stabilizer composition further comprises a hindered phenolic antioxidant and a phosphite antioxidant.

Leplatois and Wiker are analogous art because they both teach about compositions comprising ethylene based polymers.  It would have been obvious to incorporate the hindered phenolic antioxidant with phosphite antioxidant of Wiker into the film of Leplatois in order to protect the film from degradation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1) and Sukhadia et al. (US 2005/0203261 A1), as applied to claim 5 above, in view of Ogata et al. (US 2008/0033142 A1).
Regarding claim 6, Leplatois discloses all of the claim limitations as set forth above.  Leplatois discloses an embodiment having an outside layer comprising titanium oxide (i.e. additional layer; further comprises titanium oxide) ([0039]).  The layers may comprise LDPE or LLDPE ([0031]).  It would have been obvious to choose LDPE or LLDPE as the material to make the film since they are listed as potential materials for making the film ([0031]).  It would have been obvious to use conventional LLDPE to make the wrap of Leplatois to maximize cost and availability of material.  Sukhadia discloses that conventional LLDPE has a density of 0.88-0.94 (i.e. overlapping 0.91 to 0.93) and a melt index of 0.5 to 3 g/10min ([0255]).
Leplatois discloses that minor amounts of pigment, mineral filler agent and additives are added to the composition ([0034]-[0048]).  Therefore it is the examiner’s position that the amount of LDPE or LLDPE falls within the claimed range of 70 to 100 weight %.  Given that the film may comprise a hindered amine light stabilizer ([0049]), it 
Leplatios discloses that the film may comprise a hindered amine light stabilizer ([0049]) in an amount of 0.1 to 5 wt% (i.e. overlapping 500 to 5,000 ppm).  
Alternatively, while there is no specific disclosure of the amount of 500 to 5,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of hindered amine light stabilizer depending on the desired amount of light stabilization/UV inhibition of the packaging wrap depending on the product to be packaged in the packaging wrap and the sensitivity of the product to light and thereby arrive at the claimed amount.
It would have been obvious to use this amount of HALS in the additional layer for the same reasons.
Leplatois does not disclose that the layer comprises zinc oxide. 
Ogata discloses that zinc oxide and titanium oxide are equivalent and interchangeable as white pigments in polyolefin resins ([0029]).
Leplatois and Ogata are analogous art because they both teach about polyolefin compositions having white pigment.  It would have been obvious to one of ordinary skill in the art to replace some of the titanium oxide in the additional layer of Leplatois with zinc oxide as disclosed by Ogata because they are equivalent and interchangeable.
While there is no specific disclosure of the amount of 5,000 to 50,000 parts per million by weight it is the examiner’s position that it would have been obvious to adjust the amount of titanium oxide/zinc oxide depending on the desired amount of whiteness/opacity of the packaging wrap depending on the product to be packaged in .
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1) and Sukhadia et al. (US 2005/0203261 A1), as applied to claims 1, 5 and 12 above, in view of Ker et al. (US 2014/0100343 A1).
Regarding claims 13, 14 and 16, modified Leplatios discloses all of the claim limitations as set forth above.  Modified Leplatios does not disclose that the polyethylene composition further comprises 5 to 30 weight % of a high pressure/low density polyethylene.
Ker discloses that adding 5 wt % of high pressure low density polyethylene to LLDPE improves the processability of the composition (abstract, [0352]).
Leplatios and Ker are analogous art because they both teach about compositions comprising LLDPE.  It would have been obvious to one of ordinary skill in the art to add 5 wt% high pressure low density polyethylene to the composition of the film of modified Leplatios in order to improve the processability.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US 2008/0213573 A1), Sukhadia et al. (US 2005/0203261 A1), and Ogata et al. (US 2008/0033142 A1), as applied to claim 6 above, in view of Ker et al. (US 2014/0100343 A1).
Regarding claim 15, modified Leplatios discloses all of the claim limitations as set forth above.  Modified Leplatios does not disclose that the polyethylene composition further comprises 5 to 30 weight % of a high pressure/low density polyethylene.

Leplatios and Ker are analogous art because they both teach about compositions comprising LLDPE.  It would have been obvious to one of ordinary skill in the art to add 5 wt% high pressure low density polyethylene to the composition of the film of modified Leplatios in order to improve the processability.

Response to Arguments

Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Applicant argues that this instant invention exhibits unexpected results of carbon black suppressing the adverse effects of acidic species on the performance of the HALS additive.  Applicant points to instant formulation 2 and instant Table 1 for support.
Applicant’s argument is unpersuasive because the data presented is not commensurate in scope with the instant claims.  The instant claims broadly recite 70 to 100 weight % of at least one linear ethylene copolymer having an MI of 0.5 to 3 g/10min, a stabilizer composition comprising 500 to 5000 parts per million hindered amine light stabilizer and 10,000 to 30,000 parts per million carbon black, while Formulation 2 comprises an asphalt wrap containing asphalt shingles, uses ethylene-octene copolymer having a density of about 0.9215 g/cc, MI of about 0.85 g/10min in an amount of 100% by weight of the polyethylene composition, 5000 ppm HALS and 25,000 ppm carbon black.  

However, note that while Wiker, Sukhadia and Ogata do not disclose all the features of the present claimed invention, Wiker, Sukhadia and Ogata are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this references teaches certain concepts, namely ethylene based polymer compositions comprising hindered phenolic antioxidant with phosphite antioxidant to protect the resin from degradation (Wiker [0089]), conventional LLDPE has a density of 0.88-0.94 (i.e. overlapping 0.91 to 0.93) and a melt index of 0.5 to 3 g/10min (Sukhadia [0255]) and that zinc oxide and titanium oxide are equivalent and interchangeable as white pigments in polyolefin resins (Ogata [0029]) and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782